DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 20 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14 and 20, the limitation “a free end of the barring means is directed in a proximal direction relative to the housing” is unclear because it is not known what is meant by a free end of the barring means being “directed in a proximal direction relative to the housing”. A skilled artisan would not know whether the term “directed” conveys movement of the free end of the barring means, or merely that the free end of the barring means faces the proximal direction. Further, it is not clear what is meant by “a proximal direction relative to the housing”, because it appears that the proximal direction of the housing is the same as the proximal direction of the barring means. 
Further, the specification does not use this terminology and a skilled artisan would not be able to determine the meaning of the claims in light of the specification.
For the purpose of examination, this limitation will be interpreted to mean that the free end of the barring means is configured to be shifted in a proximal direction relative to the housing.
Claims 2-15 and 17-19 are rejected by virtue of their dependency on rejected claims 1 and 16.
Claim 4 is further rejected for appearing to recite a method step in an apparatus claim (i.e., “an actuator surface that moves the barring means into the barring position”).
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 19 of U.S. Patent No. 10,894,127 (hereinafter “the ‘127 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claim 1 recites the same subject matter as claim 1 of the ‘127 patent.  Further, though the last clause of instant claim 1 is arranged grammatically differently from the last clause of claim 1 of the ’127 patent, the same subject matter is conveyed by both claims.
It is noted that instant claim 1 additionally recites “a barring means integrally formed by the triggering member, wherein a free end of the barring means is directed in a proximal direction relative to the housing”.
This limitation conveys the same subject matter as recited in claim 1 of the ‘127 patent. Specifically, claim 1 of the ‘127 patent recites that the triggering member is movable in the proximal direction and the triggering member comprises barring means (which, itself, comprises a contact surface). Thus, claim 1 of the ‘127 patent conveys that the barring means is also configured to be shifted in a proximal direction relative to the housing.  Since the barring means implicitly has a free end, this end is also able to be shifted in a proximal direction relative to the housing.  
Claim 19 of the ‘127 patent additionally recites that the barring means has a free end that faces in the proximal direction.
Further, though instant claim 1 of the ‘127 does not recite that the barring means is “integrally formed by the triggering member”, it recites that “the triggering member comprising barring means…thereon”. This limitation conveys that the triggering member and the barring means are an integral structure. 
Further, it has been held that making these two parts integral would have been a matter of obvious engineering choice, thus resulting in a non-patentable distinction between the instant claim 1 and claim 19 of the ‘127 patent. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9 of the ‘127 patent because claims 5-9 of the ‘127 patent contains all the limitations of instant claims 5-9. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ‘127 patent because claim 10 of the ‘127 patent contains all the limitations of instant claim 12.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ‘127 patent because claim 12 of the ‘127 patent contains all the limitations of instant claim 13.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘127 patent because claim 14 of the ‘127 patent contains all the limitations of instant claim 14.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘127 patent because claim 14 of the ‘127 patent contains all the limitations of instant claim 15.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ‘127 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claim 15 recites the same subject matter as claim 16 of the ‘127 patent.  Further, though the last clause of instant claim 15 is arranged grammatically differently from the last clause of claim 16 of the ’127 patent, the same subject matter is conveyed by both claims.
It is noted that instant claim 15 additionally recites “a barring means integrally formed by the triggering member, wherein a free end of the barring means is directed in a proximal direction relative to the housing”.
This limitation conveys the same subject matter as recited in claim 15 of the ‘127 patent. Specifically, claim 15 of the ‘127 patent recites that the triggering member is movable in the proximal direction and the triggering member comprises barring means (which, itself, comprises a contact surface). Thus, claim 15 of the ‘127 patent conveys that the barring means is also configured to be shifted in a proximal direction relative to the housing. Since the barring means implicitly has a free end, this end is also able to be shifted in a proximal direction relative to the housing.
Further, though claim 15 of the ‘127 does not recite that the barring means is “integrally formed by the triggering member”, it recites that “the triggering member comprising barring means…thereon”. This limitation conveys that the triggering member and the barring means are an integral structure.
Further, it has been held that making these two parts integral would have been a matter of obvious engineering choice, thus resulting in a non-patentable distinction between the instant claim 16 and claim 15 of the ‘127 patent. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘127 patent because claim 16 of the ‘127 patent contains all the limitations of instant claim 19.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 19 of the ‘127 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claim 20 recites the same subject matter as claim 1 of the ‘127 patent. 
Specifically, though claim 1 of the ‘127 patent does not disclose that the housing is “configured to house a product container”, claim 1 of the ‘127 patent discloses that the product container is “arranged in the housing”, which conveys the same subject matter as recited in instant claim 20. 
Further, instant claim 20 recites that “when the covering cap is removed from the housing or the autoinjector, the triggering member is movable in the proximal direction from the starting position into a triggering position for triggering product dispensing”. Claim 1 of the ‘127 patent does not disclose “…or the autoinjector”. However, the word “or” conveys that the limitation covers either embodiment (i.e., either the covering cap is removed from the housing or the covering cap is removed from the autoinjector). Claim 1 of the ‘127 patent anticipated this limitation because it only need meet one embodiment for anticipation (i.e., claim 1 of the ’127 patent recites that the covering cap is removed from the housing). 
  Further, though the last clause of instant claim 1 is arranged grammatically differently from the last clause of claim 1 of the ’127 patent, the same subject matter is conveyed by both claims.
It is noted that instant claim 20 additionally recites “a barring means integrally formed by the triggering member, wherein a free end of the barring means is directed in a proximal direction relative to the housing”.
This limitation conveys the same subject matter as recited in claim 1 of the ‘127 patent. Specifically, claim 1 of the ‘127 patent recites that the triggering member is movable in the proximal direction and the triggering member comprises barring means (which, itself, comprises a contact surface). Thus, claim 1 of the ‘127 patent conveys that the barring means is also configured to be shifted in a proximal direction relative to the housing. Since the barring means implicitly has a free end, this end is also able to be shifted in a proximal direction relative to the housing. Claim 19 of the ‘127 patent additionally recites that the barring means has a free end that faces in the proximal direction. 
Further, though instant claim 1 of the ‘127 does not recite that the barring means is “integrally formed by the triggering member”, it recites that “the triggering member comprising barring means…thereon”. This limitation conveys that the triggering member and the barring means are an integral structure.
Further, it has been held that making these two parts integral would have been a matter of obvious engineering choice, thus resulting in a non-patentable distinction between the instant claim 1 and claim 19 of the ‘127 patent. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/15/2022